       Case 1:20-cv-00007-JRH-BKE Document 22 Filed 09/09/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

TEMPEST ABDULLAH,                                )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )       CV 120-007
                                                 )
CONTRACT CALLERS,                                )
                                                 )
               Defendant.                        )
                                            _________

                                           ORDER
                                           _________

       Defendant moves to stay discovery pending resolution of its pre-answer Motion to

Dismiss for Failure to State A Claim. (Doc. no. 20.) For the reasons set forth below, the

Court GRANTS Defendant’s motion to stay discovery.

       The “[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997). Before deciding to stay discovery, the Court should:

       balance the harm produced by a delay in discovery against the possibility that
       the motion will be granted and entirely eliminate the need for such discovery.
       This involves weighing the likely costs and burdens of proceeding with
       discovery. It may be helpful to take a preliminary peek at the merits of the
       allegedly dispositive motion to see if on its face there appears to be an
       immediate and clear possibility that it will be granted.

Id. (internal citation and quotation omitted).

       Based on a preliminary peek at the defense motion, the Court finds an immediate and

clear possibility of a ruling “which may be dispositive of some important aspect of the case.”
       Case 1:20-cv-00007-JRH-BKE Document 22 Filed 09/09/20 Page 2 of 2



(See doc. no. 13.) Indeed, Defendant has moved for dismissal of all remaining claims.

Plaintiff has not responded to the motion to stay, and it is therefore deemed unopposed. Loc.

R. 7.5. When balancing the costs and burdens to the parties, the Court concludes discovery

should be stayed pending resolution of the motion to dismiss. See Chudasama v. Mazda Motor

Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (“Facial challenges to the legal sufficiency of a

claim or defense, such as a motion to dismiss based on failure to state a claim for relief, should,

however, be resolved before discovery begins.” (footnote omitted)); see also Moore v. Potter,

141 F. App’x 803, 807-08 (11th Cir. 2005) (per curiam) (“[D]elaying a ruling on the motion to

dismiss ‘encourages abusive discovery and, if the court ultimately dismisses the claim,

imposes unnecessary costs . . . . [A]ny legally unsupported claim that would unduly enlarge

the scope of discovery should be eliminated before the discovery stage, if possible.’”).

       Thus, the Court STAYS all discovery in this action pending final resolution of

Defendant’s motion to dismiss. Should any portion of the case remain after resolution of the

motion, the parties shall confer and submit a Rule 26(f) Report, with proposed case deadlines,

within seven days of the presiding District Judge’s ruling. In the event the presiding District

Judge, in his ruling on the pending dispositive motion, provides further instructions to the

parties that justifies continuation of the stay, the parties shall inform the undersigned to that

effect in a status report to be filed within seven days of the presiding District Judge’s ruling.

       SO ORDERED this 9th day of September, 2020, at Augusta, Georgia.




                                                 2
